


EMPLOYMENT AGREEMENT







THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into effective the 1st
day of February, 2011, by and between Karen Midtlyng, a resident of the State of
Montana (“Employee”), and Bakken Resources, Inc., a Nevada corporation having
its principal office at 1425 Birch Ave., Suite A, Helena, MT 59601 (the
“Company”).




R E C I T A L S:




WHEREAS, the Company is an oil, gas, and precious metals exploration company
headquartered in Helena, Montana;




WHEREAS, the Company desires to employ Employee, and Employee desires to accept
such employment, pursuant to the terms and conditions set forth in this
Agreement.




NOW THEREFORE, in consideration of the promises, mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which the parties hereby acknowledge, the Company and the
Employee do hereby agree as follows:

 

1.

Employment and Duties.  The Company hereby agrees to employ Employee in the role
of the Company’s Secretary, and Employee hereby accepts such employment with the
Company on the terms and conditions set forth herein.  Employee shall perform
all activities and services as the Company’s Secretary, which shall include
duties and responsibilities as the Company’s Board of Directors may from
time-to-time reasonably prescribe consistent with the duties and
responsibilities of the Secretary of the Company (the “Services”).  Employee
shall use  her best efforts to make herself available to render such Services to
the best of her abilities.  The Services shall be performed in a good
professional and workmanlike manner by Employee, to the Company’s reasonable
satisfaction, which shall include duties and responsibilities as the Company’s
Secretary.  Employee shall be considered an executive officer for purposes of
Section 16 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).




2.

Performance.  The Employee accepts the employment described in Section 1 of this
Agreement and agrees to devote all of his business time and efforts to the
faithful and diligent performance of the services described herein, including
the performance of such other services and responsibilities as the Company may,
from time to time, stipulate.




3.

Term.  The term of employment under this Agreement shall commence on February 1,
2011 (the "Commencement Date") and shall remain in effect for a period of two
(2) years, ending on February 1, 2013, unless sooner terminated hereunder (the
"Employment Period").








--------------------------------------------------------------------------------



4.

Salary and Benefits.  For all the services to be rendered by the Employee
hereunder, the Company agrees to pay, during the Employment Period, a salary at
a rate of Seventy Two Thousand Dollars ($72,000), payable in the manner and
frequency in which the Company's payroll is customarily handled.




5.

Personal Days.  The Employee shall be entitled to take fifteen (15) personal
business days of absence for each twelve months under this agreement.  Such
personal days will be counted toward vacation, with pay, and sick days.  All
vacation shall be taken during the year at such time or times as may be approved
by the majority of the Board of Directors.




6.

Indemnification.  In consideration of Employee's services as an employee of the
Company, the Company shall indemnify the Employee against any and all expenses
(including reasonable attorneys' fees and disbursements) ("Expenses"),
judgments, fines, amounts paid in the settlement and any other liabilities
incurred by reason of the fact that the Employee is or was an employee and/or
officer of the Company, to the fullest extent permitted by Illinois law, as it
exists now or hereafter may be amended.  In addition, the Company will advance
to the Employee any and all Expenses incurred by Employee in (a) defending any
suit or other proceeding to which the Employee is, or is threatened to be made,
a party by reason of the Employee being (or having been) an employee of the
Company or an officer of the Company, and (b) successfully prosecuting any suit
or other proceeding to enforce the Employee rights under this agreement.  Such
advancement of Expenses shall be made to the Employee in immediately available
funds within twenty (20) days of the Company's receipt from the Employee of (a)
a statement reasonable detailing the Expenses for which advancement is
requested, and (b) an undertaking by the Employee or on the Employee's behalf to
repay such advancement of Expenses if it is ultimately determined by a final
judicial decision from which there is no further right to appeal that the
Employee is not entitled to be indemnified for such Expenses under this
agreement or otherwise.  The indemnification and advancement of Expenses
provided by this Agreement shall inure to the benefit of the Employee's heirs
and legal representatives.  Notwithstanding anything to the contrary in this
Agreement, the rights granted to the Employees by the Company herein shall
continue to be valid, binding and enforceable both before and after the Employee
has ceased to be an employee of the Company.  The rights granted to the Employee
by the Company in this Agreement shall not be deemed exclusive of, or in
limitation of, any rights to which the Employee may be entitled under Illinois
law, the Company's certificate of limitation or bylaws, or otherwise the
Employee shall be presumed to be entitled to indemnification for any act or
omission covered in this Agreement, except for acts of intentional misconduct or
gross negligence.  The burden of proof of establishing that the Employee is not
entitled to indemnification because of the failure to fulfill any legal
requirement shall be on the Company.




7.

Termination.

The Company shall have the option to terminate the Employment Period, effective
upon written notice of such termination to the Employee, for Just Cause.  For
purposes of this Agreement, the term "Just Cause" shall mean the occurrence of
any one or more of the following events:  (a) the death or permanent total
disability of the Employee or his absence from employment by reason of illness
or incapacity for a period of twelve (12) consecutive weeks; (b) the breach by
the Employee of his covenants under this Agreement; (c)





- 2 -







--------------------------------------------------------------------------------

the commission by the Employee of theft or embezzlement of Company property or
other acts of dishonesty; (d) the commission by the Employee of a crime
resulting in injury to the business, property or reputation of the Company or
any affiliate of the Company or commission of other significant activities
harmful to the business or reputation of the Company or any affiliate of the
Company; (e) the commission of an act by the Employee in the performance of his
duties hereunder determined by the Board of Directors of the Company to amount
to gross, willful, or wanton negligence; (f) the willful refusal to perform or
substantial neglect of the duties assigned to the Employee pursuant to Sections1
and 2 hereof; (g) any significant violation of any statutory or common law duty
of loyalty to the Company; or (h) other legally sufficient cause.




Death.  In the event Employee’s employment is terminated due to the death of
Employee:

 

(a)

Employee (or Employee’s estate) shall be paid (a) his Annual Salary through the
end of the month in which his death occurred and (b) any unpaid expense
reimbursement that might have accrued prior to Employee’s death; and

 

(b)

Any Securities held in the name of Employee, or any portion thereof, may be
exercised to the extent Employee was entitled to do so at the time of the
Employee’s death, by his or her executor or administrator or other person
entitled by law to the Employee’s rights under the Securities, at any time
within six (6) months subsequent to the date of death, at which time the
Securities shall expire.




8.

Surrender of Properties.  Upon termination of the Employee's employment with the
Company, regardless of the cause therefore, the Employee shall promptly
surrender to the Company all property provided her by the Company for use in
relation to his employment, and, in addition, the Employee shall surrender to
the Company any and all sales materials, lists of customers and prospective
customers, price lists, files, patent applications, records, models, or other
materials and information of or pertaining to the Company or its customers or
prospective customers or the products, business, and operations of the Company.




9.

Inventions and Secrecy.  Except as otherwise provided in this Section 9, the
Employee: (a) shall promptly disclose to the Company all inventions, ideas,
devices, and processes made or conceived by her alone or jointly with others,
from the time of entering the Company's employ until such employment is
terminated, relevant or pertinent in any way, whether directly or indirectly, to
the Company's business or production operations or resulting from or suggested
by any work which he may have done for the Company or at its request; (b) shall,
at all times during his employment with the Company, assist the Company in every
proper way (entirely at the Company's expense) to obtain and develop for the
Company's benefit patents on such inventions, ideas, devices and processes,
whether or not patented; and (c) shall do all such acts and execute, acknowledge
and deliver all such instruments as may be necessary or desirable in the opinion
of the Company to vest in the Company the entire interest in such inventions,
ideas, devices, and processes referred to above.  The foregoing to the contrary
notwithstanding, the Employee shall not be required to assign or offer to assign
to the Company any of the Employee's rights in any invention for which no
equipment, supplies, facility, or trade





- 3 -







--------------------------------------------------------------------------------

secret information of the Company was used and which was developed entirely on
the Employee's own time, unless; (a) the invention related to, (i) the business
of the Company, or (ii) the Company's actual or demonstrably anticipated
research or development, or (b) the invention results from any work performed by
the Employee for the Company.  The Employee acknowledges his prior receipt of
written notification of the limitation set forth in the preceding sentence on
the Employee's obligation to assign or offer to assign to the Company the
Employee's rights in inventions.




10.

Confidentiality of Information; Duty of Non-Disclosure.




(a)

"Trade Secrets" shall include, but not be limited to, the proprietary
information of the Company encompassed in all of the Company's drawings, secret
processes, patents, designs, plans, financial information, costs, pricing,
electronic data, data bases, computer programs, any other data developed by you
or others in the Company, processes and techniques used by the Company
including, without limitation, such processes and techniques which are outlined
in seminar materials, articles, tapes and client and subscriber working
relations, corporate clients, subscribers, referral sources and any other
contact persons to whom the Employee is introduced or obtains the name while
employed by the Company, practices of the Company or any of its customers lists
or other written records of the Company and all concepts or ideas in or
reasonably related to the business of the Company that have not previously been
publicly released by duly authorized representatives of the Company.  Any
information of the Company which is not readily available to the public shall be
considered a trade secret unless the Company advises Employee otherwise in
writing.  "Confidential Information" shall mean (i) all information that is not
a Trade Secret and that is proprietary to the Company, and (ii) all confidential
information of any client of the Company including, without limitation,
financial information, trade secrets, business plans, processes and any other
material submitted to the Company by a client.




(b)

Employee hereby covenants and agrees not to disclose to others, or take or use
for his own purposes or purposes of others, during the Employment Period or
thereafter, any Trade Secrets, Confidential Information, knowledge, data or
know-how of the Company relating to the business of the Company, whether or not
the work product of the Employee, unless they become publicly known through
legitimate origins or was independently developed or discovered by a third party
or unless Employee is required by law, court order or in connection with any
litigation to which he may be a party to disclose such information.




(c)

Employee agrees that all of the Company's Trade Secrets, Confidential
Information, documents, reports, drawings, designs, plans, tools, equipment,
proposals, and marketing and sales plans that are or come into his possession by
reason of his engagement as an employee of the Company are the property of the
Company and he shall not deliver, reproduce or in any way allow documents,
things or reproductions to be delivered or used by any parties outside of the
ordinary course of Company business





- 4 -







--------------------------------------------------------------------------------

without specific written direction or consent the Company.  Employee shall
return all of the Company's property to the Company at the request of the
Company.




(d)

Employee acknowledges that the Trade Secrets and Confidential Information are of
a special, unique, unusual, extraordinary and intellectual character, which
gives them a particular value, a loss of which cannot be reasonably or
adequately compensated in damages in an action at law.




(e)

The Employee agrees and acknowledges that the Company does not have any adequate
remedy at law for the breach or threatened breach by the Employee of his
covenant, and agrees that the Company shall be entitled to injunctive relief to
bar the Employee from such breach or threatened breach in addition to any other
remedies which may be available to the Company at law or in equity.




11.

Non-Competition/Non-Solicitation.




(a)

During Employment Period.  During the Employment Period, the Employee shall not,
without the prior written consent of the Company, which consent may be withheld
at the sole discretion of the Company, engage in any other business activity,
which activity directly or indirectly competes with the business of the Company,
for gain, profit, or other pecuniary advantage (excepting the investment of
funds in such form or manner as will not require any services on the part of the
Employee in the operation of the affairs of the companies in which such
investments are made) or engage in or in any manner be connected or concerned,
directly or indirectly, whether as an officer, director, stockholder, partner,
owner, employee, creditor, or otherwise, with the operation, management, or
conduct of any business that competes  with or is of a nature similar to that of
the Company.




(b)

Following Termination of Employment Period.  Within the one (1) year  period
immediately following the later of the end of the Employment Period or
termination of the Employee's employment with the Company, provided that such
termination is for Just Cause, the Employee shall not, without the prior written
consent of the Company, which consent may be withheld at the sole discretion of
the Company: (i) solicit, contact, interfere with, or divert any customer served
by the Company, or any prospective customer identified by or on behalf of the
Company, during the Employee's employment with the Company; or (ii) solicit any
person then or previously employed by the Company to join the Employee, whether
as a partner, agent, employee or otherwise, in any enterprise engaged in a
business similar to the business of the Company being conducted at the time of
such termination.




12.

General Provisions.








- 5 -







--------------------------------------------------------------------------------



(a)

Goodwill.  The Company has invested substantial time and money in the
development of its products, services, territories, advertising and marketing
thereof, soliciting clients and creating goodwill.  By accepting employment with
the Company, the Employee acknowledges that the customers are the customers of
the Company, and that any goodwill created by the Employee belongs to and shall
inure to the benefit of the Company.




(b)

Notices.  Any notice required or permitted hereunder shall be made in writing
(i) either by actual delivery of the notice into the hands of the party
thereunder entitled, or (ii) by the mailing of the notice in the United States
mail, certified or registered mail, return receipt requested, all postage
prepaid and addressed to the party to whom the notice is to be given at the
party's respective address set forth below, or such other address as the parties
may from time to time designate by written notice as herein provided.




As addressed to the Company:

Bakken Resources Inc.

P.O. Box 1839

Helena, MT 59624




As addressed to the Employee:


Karen S. Midtlyng

225 Greenwood Drive

Helena, MT 59601




The notice shall be deemed to be received in case; (i) on the date of  its
actual receipt by the party entitled thereto and in case, (ii) on the date which
is five (5) days following its mailing.




(c)

Amendment and Waiver.  No amendment or modification of this Agreement shall be
valid or binding upon the Company unless made in writing and signed by an
officer of the Company duly authorized by the Board of Directors or upon the
Employee unless made in writing and signed by her.  The waiver by the Company of
the breach of any provision of this Agreement by the Employee shall not operate
or be construed as a waiver of any subsequent breach by her.




(d)

Entire Agreement.  This Agreement constitutes the entire Agreement between the
parties with respect to the Employee's duties and compensation as an Employee of
the Company, and there are no representations, warranties, agreements or
commitments between the parties hereto with respect to his employment except as
set forth herein.




(e)

Governing Law.  This Agreement shall be governed by and construed in accordance
with the internal laws (and not the law of conflicts) of the State of Illinois.








- 6 -







--------------------------------------------------------------------------------



(f)

Severability.  If any provision of this Agreement shall, for any reason, be held
unenforceable, such provision shall be severed from this Agreement unless, as a
result of such severance, the Agreement fails to reflect the basic intent of the
parties.  If the Agreement continues to reflect the basic intent of the parties,
then the invalidity of such specific provision shall not affect the
enforceability of any other provision herein, and the remaining provisions shall
remain in full force and effect.




(g)

Assignment.  The Employee may not under any circumstances delegate any of his
rights and obligations hereunder without first obtaining the prior written
consent of the Company.  This Agreement and all of the Company's rights and
obligations hereunder may be assigned or transferred by it, in whole or in part,
to be binding upon and inure to the benefit of any subsidiary or successor of
the Company.







IN WITNESS WHEREOF, this Agreement is approved by the Board of Directors and
entered into on the day and year first above written.




COMPANY:




BAKKEN RESOURCES, INC.







By: /s/ Val M. Holms

Val M. Holms, CEO/President







EMPLOYEE:







By: /s/ Karen S. Midtlyng

Karen S. Midtlyng





- 7 -





